[466 430

Case: 1:19-cv-01110-BYP Doc #:1 Filed: 05/16/19 1 of 9. PagelID #: 1

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

UNITED STATES DISTRICT COURT
for the FI LED

. CLERK, U.S, Dist,
NORTHERN Distr COURT
CLEVELAND OF OFi1O

1:19 CV 01110

(Supplied by Clerk of Court)

2 hoot Rove ee JUDGE PEARSON
‘ate a warleorcalioe to teoneesnaiiecivedions) vitia. JUDGE JAMES R. KNEPP |]

PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241
Personal Information

Saewes Hare Keo No. 56b51-O40

‘Case No.

 

1. (a) Your full name: ee Dacazuess
(b) Other names you have used: Wik

2. Place of confinement: _
(a) Name of institution: O Viana Wo woe -Lvic.
(b) Address: 1¥QqG ta A 554, Sweet

 

(c) Your identification number: 5Sb6b51-O40

 

 

3. Are you currently being held on orders by:
Federal authorities © State authorities . © Other - explain:
4. Are you currently:

CA pretrial detainee (waiting for trial on criminal charges)
Serving a sentence (incarceration, parole, probation, etc.) after having been convicted of a crime

If you are currently serving a sentence, provide:
(a) Name and location of court that sentenced you: NY A\A ) Yavicd & Q \ A 0 \ \ S ,
idric ane » Ws Sa -
NCR 00504-TAL :

(b) Docket number of criminal case: | ‘|

(c) Date of sentencing: Way S,20\\
Being held on an immigration charge :
HOther (explain):

   

    

   

 

 

 

Decision or Action You Are Challenging

5. What are you challenging in this petition:
(How your sentence is being carried out, calculated, or credited by prison or parole authorities (for example,
revocation or calculation of good time credits)

Page 2 of 9
Case: 1:19-cv-01110-BYP Doc #:1 Filed: 05/16/19 2 of 9. PagelID #: 2

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

O Pretrial detention

OImmigration detention

(Detainer

(The validity of your conviction or sentence as imposed (for example, sentence beyond the statutory
maximum or improperly calculated under the sentencing guidelines)

CiDisciplinary proceedings

ClOther (explain):

 

 

 

6. Provide more information about the decision or action you are challenging:
(a) Name and location of the agency or court: FeA eval Siuweess x ? cans

 

(b) Docket number, case number, or opinion number:
(c) Decision or action you are challenging (for disciplmary proceedings, specify the penalties imposed):

C calculedton ono Fivus Wed tapthe Maa Pott Qep aA

 

 

 

(d) Date of the decision or action:

 

Your Earlier Challenges of the Decision or Action

Ts First appeal
Did you appeal the decision, file a grievance, or seek an administrative remedy?
OYes ONo
(a) If “Yes,” provide:
(1) Name of the authority, agency, or court:

 

 

(2) Date of filing:

(3) Docket number, case number, or opinion number:
(4) Result:

(5) Date of result:

(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

(b) If you answered “No,” explain why you did not appeal:

 

 

 

8. Second appeal
After the first appeal, did you file a second appeal to a higher authority, agency, or court?
OYes ONo

Page 3 of 9
 

Case: 1:19-cv-01110-BYP Doc #:1 Filed: 05/16/19 3o0f9. PagelID#: 3

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.5.C. § 2241

{a) If Yes,” provide:
(1) Name of the authority, agency, or court:

 

 

(2) Date of filing:

(3) Docket number, case number, or opinion number:
(4) Result:

(3) Date of result:

(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

(b) if you answered “No,” explain why you did not file a second appeal:

 

 

 

9. Third appeal
Affer the second appeal, did you file a third appeal to a higher authority, agency, or court?
{Yes PINo
(a) If “Yes,” provide:
(1) Name of the authority, agency, or court:

 

 

(2) Date of filing:
G3) Docket number, case number, or opinion number:
(4) Result:

(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

(b) If you answered “No,” explain why you did not file a third appeal:

 

 

 

10. Motion under 28 U.S.C. § 2255
In this petition, are you challenging the validity of your conviction or sentence as imposed?

Yes CINo

If “Yes,” answer the following:

(a) Have you already filed a motion under 28 U.S.C. § 2255 that challenged this conviction or sentence?
I Yes OO No

Page 4 of 9
 

Case: 1:19-cv-01110-BYP Doc #:1 Filed: 05/16/19 4 of 9. PagelD #: 4

AO 242 (Rev. 09/17) Petition fora Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

li,

(b)

(c)

If “Yes,” provide:
(1) Name of court:
(2) Case number:
(3) Date of filing:
(4) Result:

(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

Have you ever filed a motion in a United States Court of Appeals under 28 U.S.C. § 2244(b)(3)(A),
seeking permission to file a second or successive Section 2255 motion to challenge this conviction or
sentence?

Yes CINo
lf “Yes,” provide:

(1) Name of court:

(2) Case number:

(3) Date of filing:

(4) Result:

(5) Date of result:

(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

Explain why the remedy under 28 U.S.C. § 2255 is inadequate or ineffective to challenge your
conviction or sentence:

 

 

 

 

 

 

 

Appeals of immigration proceedings
Does this case concern immigration proceedings?

Yes

(a)
(b)
(c)

ONo
if “Yes,” provide:
Date you were taken into immigration custody:
Date of the removal or reinstatement order:
Did you file an appeal with the Board of Immigration Appeals?
[1 Yes [I No

 

 

Page 5 of 9

 
 

Case: 1:19-cv-01110-BYP Doc #:1 Filed: 05/16/19 5o0f9. PagelD#: 5

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 224]

 

12.

if “Yes,” provide:
(1} Date of filing:

 

(2) Case number:

 

(3) Result:

 

(4) Date of result:

 

(5) Issues raised:

 

 

 

 

 

 

(d) Did you appeal the decision to the United States Court of Appeals?
[Yes No
If “Yes,” provide:
(i) Name of court:

 

(2) Date of filing:

 

(3) Case number:

 

(4) Result:

 

(5) Date of result:

 

(6) Issues raised:

 

 

 

 

 

 

Other appeals

Other than the appeals you listed above, have you filed any other petition, application, or motion about the issues

raised in this petition?

OYes OWNo

If “Yes,” provide:

(a) Kind of petition, motion, or application:

 

(b) Name of the authority, agency, or court:

 

 

(c) Date of filing:

 

(d) Docket number, case number, or opinion number:

 

(e) Result:

 

(f) Date of result:

 

(g) Issues raised:

 

 

 

 

 

 

Page 6 of 9
 

Case: 1:19-cv-01110-BYP Doc #:1 Filed: 05/16/19 6 of 9. PagelD #: 6

AO 242 (Rev. 09/17) Petition fora Writ of Habeas Corpus Under 28 U.S.C. § 2241

Grounds for Your Challenge in This Petition

13. State every ground (reason) that supports your claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the
facts supporting each ground. Any legal arguments must be submitted in a separate memorandum.

GROUND ONE: Reaucd Y2.Ca\ CL\eX id e Qa Kiang. cred avide’
We Vivek Yay A

 

 

(a) Supporting facts (Be brief Do not cite cases or law.):

 

 

 

 

 

(b) Did you present Ground One in all appeals that were available to you?
OYes ONo

GROUND TWO:

 

 

 

 

(a) Supporting facts (Be brief, Do not cite cases or law.):

 

 

 

 

 

(b) Did you present Ground Two in all appeals that were available to you?
OYes ONo

GROUND THREE:

 

 

 

 

(a) Supporting facts (Be brief Do not cite cases or law.): . ~

 

 

 

 

 

(b) Did you present Ground Three in all appeals that were available to you?
Yes CINo f

Page 7 of 9
Case: 1:19-cv-01110-BYP Doc #:1 Filed: 05/16/19 7 of 9. PagelD#: 7

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

GROUND FOUR:

 

 

 

 

(a) Supporting facts (Be brief. Do not cite cases or law.):

 

 

 

 

 

 

(b) Did you present Ground Four in all appeals that were available to you?
OYes ONo

14. If there are any grounds that you did not present in all appeals that were available to you, explain why you did
not:

 

 

 

 

Request for Relief

15. State exactly what you want the court to do: Prauaed ve calculrtiow i OooA ky nc
, ' t Soul
veAtS i Fate SX ;

 

 

 

 

 

Page 8 of 9
Case: 1:19-cv-01110-BYP Doc #:1 Filed: 05/16/19 8o0f 9. PagelID#: 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241
Declaration Under Penalty Of Perjury

If you are incarcerated, on what date did you place this petition in the prison mail system:

 

I declare under penalty of perjury that I am the petitioner, I have read this petition or had it read to me, and the
information in this petition is true and correct. I understand that a false statement of a material fact may serve as the basis
for prosecution for perjury.

ce Signature of Petitioner

 

Signature of Attorney or other authorized person, if any

Page 9 of 9
 

Case: 1:19-c v-01110- BYP Doc #:1 Filed: ran 9 of 9. PagelD #:9
! Ir LU dadiad ill l I atenads i
\ an Me Hem CAM i pegeterg tpi tyy Hit (tl iffy [ul Ul .

IG29 € 5s A ST -

Pleveland Obie
AY/O3

 

NorTHe on DIST Cour
OF OO
MlerK of Coul TS
S| W. Seperiel Ave 4
Cleveland Oo
—  HYILS

 

 
